Title: To Thomas Jefferson from Robert Smith, 30 July 1808
From: Smith, Robert
To: Jefferson, Thomas


                  
                     Sir, 
                     Balto. July 30. 1808—
                  
                  Upon receiving the enclosed I immediately made all the arrangements in my power to order the Cheesapeak, the Wasp & Argus to our Eastern Coast and upon that—taken to remain until otherwise instructed. I have particularly called the attention of the Commanders to the points requiring the greatest vigilance. This indeed I had previously done in a great degree.
                  The enclosed I only received this day from Mr Gallatin—
                  I hope, as the papers state, Mr Madison has received from Pinkney despatches by the last arrival at N. York. 
                  Affy. & Respecty
                  
                     Rt Smith 
                     
                  
               